Title: Thomas Jefferson to Fitzwhylsonn & Potter, 19 March 1817
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            Messrs Fitzwhylson and Potter
            Monticello
Mar. 19. 17.
          
          Mr Vest, postmaster of Milton, who committed the volumes of Edinburg review  to the stage, which I sent you, thinks he shall be able to recover them. the difficulty has arisen by a change of the driver. he says they were left by the former driver at the old stage office. perhaps you can find them there.   I have generally had a good deal of bookbinding to do, and am likely still to need it occasionally. I have hitherto sent it to Georgetown to mr Millegan on account of the superiority of his work. our American bindings are faulty in execution as well as materials. they are so  springy that when once a book has been opened, it will never shut close again. a book well bound is as heavy as a piece of lead, and with solid pasteboard for it’s cover. I now send you a small box containing Virgil 4. vols. Juvenal Tacitus 4. vols, Botta 1. vol. and the Clavis Homerica to be bound into 2. vols. I should be glad to have them bound in the best manner of the Richmond binders (not however in Marocco) and to as it would be more convenient to me to send there than to Georgetown. I would wish all the dispatch consistent with good work. when done they may be sent by the Milton stage addressed to me to the care of mr Vest postmaster, who will pay the carriage. Accept the tender of my respect.
          Th: Jefferson
        